Oo A NY WBN” fF WW NYO

NO wNoO NO NO NH ND NO HN HN Ke Ke KF KF KF KF FEF ES —_—_
on Wn nN FP Ww NYO KF CO UO WN WD A Ff WW NYO KF CO

Case 3:20-cr-01108-JM Document 30 Filed 04/17/20 PagelD.34 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America, Case No.: 20-cr-1108-JM-1
Plaintiff,
ORDER AUTHORIZING
V. VIDEO TELECONFERENCE

Luis Andres Ortiz Perez,
Defendant.

 

 

 

A national state of emergency has been declared in response to the spread of the
Coronavirus. For everyone’s health and safety, the general population of California is
under a gubernatorial order to “shelter-in-place.” The detention facilities have imposed
quarantines or restrictions on access to detainees for the health of the detainees and staff.
The Judicial Conference of the United States found that conditions due to the national
emergency are materially affecting the functioning of the federal courts, and the Judicial
Council of the Ninth Circuit certified that emergency conditions existing in the Southern
District of California justify the temporary suspension of the 70-day period to bring the
defendant to trial. Public health recommendations and restrictions have impacted the
Court's ability to function as it usually does, to conduct in-person proceedings, and has

impaired the availability of counsel, parties, and Court staff to be present in the courtroom.
//

20-cr-1108-JM-1

 
Oo A NY WBN” fF WW NYO

NO wNoO NO NO NH ND NO HN HN Ke Ke KF KF KF KF FEF ES —_—_
on Wn nN FP Ww NYO KF CO UO WN WD A Ff WW NYO KF CO

 

 

Case 3:20-cr-01108-JM Document 30 Filed 04/17/20 PagelD.35 Page 2 of 2

I therefore find pursuant to the CARES Act that the use of videoconferencing to
conduct these court proceedings, with the consent of the defendant, is in the interest of
justice in that such procedure will prevent the defendant from remaining incarcerated
longer than is necessary and will satisfy the objectives of sentencing under the U.S.

Sentencing Guidelines and 18 U.S.C. § 3553.

Dated: April 17, 2020 —*/)”

Hoforabe Jeffrey T. Miller

ited States District Judge

 

 

20-cr-01108-JM-1

 
